Citation Nr: 0007038	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  93-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability. 

2. Entitlement to service connection for a cervical spine 
disability (other than left thoracic outlet syndrome 
(TOS)).

3. The propriety of the initial noncompensable rating for 
postoperative residuals of a right knee laceration with 
chondromalacia.

4. The propriety of the initial 20 percent rating for left 
TOS.

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1992.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1992 
rating decision which, in pertinent part, granted service 
connection and assigned a noncompensable rating for ulnar 
compression of the left (minor) wrist from August 6, 1992; 
granted service connection and assigned a noncompensable 
rating for postoperative residuals of a right knee 
laceration; and denied service connection for cervical spine 
and right ankle disabilities.  The veteran gave testimony at 
a hearing on appeal before a Member of the Board at the RO on 
June 21, 1993.  

By decision of January 1994, the Board remanded this case to 
the RO for additional development.  In an August 1995 rating 
decision, the RO, in pertinent part, changed the description 
of the service-connected "ulnar compression of the left 
wrist" to "C-8 radiculopathy," and granted an increased 
rating to 20 percent for that disorder from August 6, 1992.  

By decision of July 1996, the Board remanded the issues of 
service connection for cervical spine (other than C-8 
radiculopathy) and right ankle disabilities, an increased 
evaluation for C-8 radiculopathy, and a compensable 
evaluation for postoperative residuals of a right knee 
laceration to the RO.  In addition, the Board specifically 
instructed the RO to issue the veteran a Statement of the 
Case (SOC) regarding the issue of eligibility for vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, U.S. Code.

By rating action of November 1997, the RO again changed the 
description of the service-connected "C-8 radiculopathy" to 
"left TOS," and denied a rating in excess of 20 percent. 
The RO also expanded the grant of service connection for 
postoperative residuals of a right knee laceration to include 
chondromalacia, and denied a compensable rating.   

The issues of service connection for a right ankle disability 
and an increased rating for left TOS are the subject of the 
REMAND portion of this decision, below. 


FINDINGS OF FACT

1. The record contains no competent medical evidence linking 
any chronic disability of the cervical spine (other than 
left TOS) to military service or any incident thereof (to 
include trauma experienced therein), or to any service-
connected disability, and the claim for service connection 
for such additional disability of the cervical spine is 
thus not plausible.

2. Since August 1992, the veteran's postoperative residuals 
of a right knee laceration with chondromalacia have been 
manifested by a painful scar with associated numbness, 
without objective evidence of any limitation of motion or 
function of the right knee.


CONCLUSIONS OF LAW

1. The claim for service connection for a cervical spine 
disability (other than left TOS) is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


2. The schedular criteria for an initial 10 percent rating 
for a painful scar as a postoperative residual of a right 
knee laceration with chondromalacia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for a Cervical Spine Disability (Other 
Than Left TOS)

The veteran has alleged that he has developed a cervical 
spine disorder (other than left TOS) as a result of the 
inservice injury he sustained to his neck.

Under the applicable criteria, service connection may be 
granted for disability due to an injury or a disease that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Certain 
conditions, including degenerative joint 
disease/osteoarthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a prescribed period of time after service, which is 
one year for arthritis.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Regarding the veteran's appeal, the threshold question to be 
answered in this case is whether he has presented a well-
grounded claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  If he has not, the claim must fail, and 
there is no further duty to assist him in its development.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the U.S. Court of Appeals for Veterans Claims (Court) that it 
would be error for the Board to proceed to the merits of a 
claim that is not well-grounded.  Epps v. Brown, 9 Vet. App. 
341 (1996).  See also Morton v. West, 12 Vet. App. 477, 480 
(1999).

The Court has also held that, in order to establish a well-
grounded claim for service connection, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or connection) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third element.  Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 Vet. 
App. 209 (1999).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim for service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service, or to an already service-connected disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Evidence submitted in support of a claim is presumed to be 
true for purpose of determining whether it is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well-
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Evidence showing that a chronic condition subject to 
presumptive service connection, such as arthritis, became 
manifest to a compensable degree within a prescribed period 
after service (one year for arthritis) may satisfy the nexus 
requirement.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  However, such 
evidence must be medical evidence, unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable post-service presumptive 
period, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

In the instant case, a review of the veteran's service 
medical records dated prior to 1991 reveals no complaints or 
findings indicative of a cervical spine problem.  The records 
indicate that the veteran was involved in a motorcycle 
accident during service in September 1991, and that injuries 
sustained included a probable cervical ligament strain and 
possible C-8 radiculopathy.  While a December 1991 record 
noted possible spur formation at C4-5 and a plus or minus 
kyphosis at C4-5, the impression on a subsequent December 
1991 X-ray report was that the cervical spine was normal, 
except for straightening secondary to spasm or positioning.  
The impression on a December 1991 neurological examination 
included possible C-8 radiculopathy bilaterally, and 
incidental ulnar compression at the left wrist.  A March 1992 
Physical Evaluation Board report noted diagnoses of probable 
cervical ligament sprain, and possible C8 radiculopathy 
bilaterally.  The records contain no examination report of 
the veteran prior to separation from service in August 1992.

Post service, the veteran reported ongoing complaints of neck 
problems with some mild loss of feeling and touch sensation 
in the left hand, without definite neurological deficits 
noted on September 1992 VA examination.  Based on this 
examination and the veteran's service medical records, the RO 
in October 1992 granted service connection for ulnar 
compression of the left wrist (claimed as possible C-8 
radiculopathy with loss of feeling in the left hand).  By 
this decision, the RO also denied service connection for 
cervical sprain, noting that this disorder was not found on 
VA examination.  The veteran appealed, asserting that he had 
a disorder of the cervical spine separate from the service-
connected left wrist ulnar compression (which service-
connected disease entity was subsequently recharacterized by 
the RO as C-8 radiculopathy and left TOS).  At the June 1993 
Board hearing on appeal, the veteran's complaints included 
popping, grinding, and tightness on the right side of the 
neck, discomfort around the shoulder, and neurological 
problems in the left upper extremity. 

The Board remanded this issue to the RO in January 1994 in an 
effort to determine whether or not the veteran had a separate 
cervical spine disorder due to service. 

Private records from CIGNA Healthcare of Arizona dated from 
November 1993 through May 1994 show that the veteran was 
treated for ongoing complaints of neck pain and neurological 
symptoms in the left upper extremity.  Subsequent medical 
records showed findings including well-preserved cervical 
vertebral bodies and intervertebral disc spaces, with no 
gross evidence of fractures or other bone pathology noted on 
VA X-rays of December 1993; residuals of an injury to the 
cervical spine with chronic cervical strain on August 1994 VA 
neurological examination, with a normal cervical spine by X-
ray; cervical arthropathy productive of radiculopathy of the 
8th cervical nerve root on the left side with muscular 
weakness on August 1994 VA orthopedic examination; residuals 
of cervical strain with evidence for C-8 radiculopathy based 
on decreased strength of C-8 innervated hand muscles on VA 
neurological examination of April 1995; and left C-8 
radiculopathy possibly caused by a traction injury on the 
nerve root as a result of an inservice motorcycle accident, 
with no significant cervical disc disease on VA neurological 
examination of June 1995.      

On VA orthopedic examination of March 1997, there was no 
tenderness to palpation about the veteran's neck or shoulder 
girdle regions, and no muscle spasm.  The examiner commented 
that, while the veteran had subjective symptomatology in the 
neck and hands, physical examination of the cervical spine 
was essentially within normal limits.  There was no evidence 
on any of the radiographic tests of any spur at C4-5; 
similarly, magnetic resonance imaging (MRI) was reported to 
be completely normal.  The physician concluded that the 
veteran had subjective symptomatology, but physical 
examination and thorough objective tests including MRI and 
several electrical studies showed no objective abnormalities.  
X-rays of the cervical spine showed a straightening to 
minimal reversal of the cervical lordosis from C-2 to C-7.  
Vertebral body heights, disk space heights, pedicles, and 
intermediate and posterior elements, were intact, without 
fracture, destructive lesion, or instability.  

On VA neurological examination of April 1997, the veteran's 
cervical spine was tender at the C-5 and C-6 processes.  
While range of motion was found to be normal, rotation to the 
right with extension reportedly produced some tingling pain 
radiating from the cervical area to the right temporal, 
probably the result of occipital nerve stretch.  The examiner 
concluded that the veteran showed no definite evidence of 
cervical disease, and that he might have a TOS of a non-
neurogenic nature, without any atrophy of the thenar 
eminence.      

Subsequent medical assessments have included cervical 
trapezius myositis in April, June, and July 1997; TOS in 
September 1997; C-7 ruptured disc with secondary TOS in 
October 1997; possible herniated nucleus pulposus at C-7 in 
November 1997; mild degenerative change at C3-C4 with no cord 
flattening or compression or asymmetric disc protrusion in 
December 1997 (VA MRI of the cervical spine); and possible 
TOS in May 1998 (vascular clinic report and follow-up records 
through June 1998).   

After review of all the medical evidence on file, the Board 
finds that the veteran has a service-connected cervical 
disorder, most recently classified as TOS, which produces 
pain and numbness in the left upper extremity.  With respect 
to his claim that he has a separate disorder of the cervical 
spine, the Board notes the recent diagnoses of disc problems 
at C-7 and degenerative changes at C3-C4.  Hence, there is 
sufficient evidence of "current disability" to satisfy the 
first requirement of a well-grounded claim, and this point is 
not in dispute.  Additionally, the Board notes that a 
plausible argument could be made that the second requirement 
of a well-grounded claim, i.e., evidence of an in-service 
injury, has been satisfied by the service medical records 
showing treatment for neck pain following the 1991 motorcycle 
accident.  However, the Board finds that the third element 
required to show a well-grounded claim for service connection 
for a separate disorder of the cervical spine has not been 
met, inasmuch as the record contains no competent medical 
evidence of a nexus between any current cervical spine 
disability (other than the already-service-connected TOS) and 
the in-service neck injury.  Thus, the Board finds that the 
veteran has not submitted a well-grounded claim for service 
connection for additional disability of the cervical spine, 
and the appeal must be denied. 

The Board notes the service medical records showing the 
veteran's inservice complaints including cervical strain and 
possible C-8 radiculopathy following the 1991 motorcycle 
accident.  Aside from radiculopathy, which has been included 
as part and parcel of the service-connected TOS disease 
entity, the record does not show the presence of a separate, 
chronic cervical spine disorder until years after separation 
from service.  Specifically, the Board notes that inservice 
X-rays revealed a normal cervical spine in December 1991.  
Additionally, post-service medical records from the years 
immediately after separation from service failed to document 
a separate disorder of the cervical spine.  In this regard, 
the Board points to VA X-rays of December 1993 which 
indicated that the cervical vertebral bodies and 
intervertebral disc spaces were well-preserved, with no gross 
evidence of fractures or other bone pathology; subsequent X-
rays as late as August 1994 which showed a normal cervical 
spine; and the reports of VA examinations performed in March 
and April 1997 which failed to identify any separate disorder 
involving the cervical spine.  The earliest findings of disc 
problems and degenerative changes of the cervical spine were 
not shown by objective testing until the last few months of 
1997.  While the veteran has had recent assessments of disc 
problems and degenerative changes, there is no medical 
evidence in the record linking any of these current cervical 
disorders to service or any incident thereof, such as trauma 
from the motorcycle accident, or to the service-connected 
TOS.  

Although the veteran has contended that these newly-diagnosed 
disorders of the cervical spine are due to service, he, as a 
layman, does not have the medical expertise and training to 
provide a medical diagnosis or to give a competent opinion as 
to medical etiology, as a result of which the Board accords 
no probative value to his opinions in this regard.  See 
Espiritu.  The Board emphasizes that a well-grounded claim 
for service connection requires medical evidence, and not 
just allegations.  See Tirpak, 2 Vet. App. at 610; Grottveit, 
5 Vet. App. at 93.  The record contains no such evidence in 
this case.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a cervical spine disorder (other than 
left TOS) is well-grounded, the VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  38 U.S.C.A. § 5107(a); See Epps.  Moreover, the Board 
is aware of no circumstances in this case that would put VA 
on notice that any additional relevant evidence may exist 
that, if obtained, would make his claim well-grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  The Propriety of the Initial Noncompensable Rating for 
Postoperative Residuals of a Right Knee Laceration with 
Chondromalacia.

At the outset, the Board notes that the veteran's claim for a 
higher rating is "well-grounded," in that it is at least 
"plausible...or capable of substantiation."  See 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  The Board further notes that, as a result of 
remanding the case to the RO in 1994 and 1996, all evidence 
relevant to this claim has been fully developed, and the VA's 
"duty to assist" the veteran has been satisfied.  See Murphy.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular Diagnostic Code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  When making determinations as to the appropriate rating 
to be assigned, the VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
His current level of disability, however, is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with analysis of the veteran's claim, the 
Board finds that discussion of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  In 
that case, the Court emphasized the distinction between a new 
claim for an increased rating for a service-connected 
disability, and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability when service connection has just been granted.  
In the former situation, the Court held that the Francisco 
rule applies, and that the current level of disability is of 
primary importance when assessing the increased rating claim.  
In the latter situation, however - where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
his initial disability rating - the Francisco rule does not 
apply; rather, the VA must assess the level of disability 
from the date of the veteran's initial application for 
service connection, and determine whether the level of 
disability warranted assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued an SOC and Supplemental SOCs 
(SSOCs) that do not explicitly reflect consideration of the 
propriety of the initial rating, or include discussion of 
whether "staged ratings" would be appropriate in this case.  
However, the Board finds it unnecessary to remand this claim 
to the RO for issuance of an SOC on such matter, inasmuch as 
the October 1992 rating action which initially granted 
service connection was based on consideration of all of the 
evidence then of record, and all applicable rating criteria 
at that time, which information was set forth in the January 
1993 SOC, and the RO subsequently issued SSOCs in August 
1995, November 1997, and August 1998 which reflect 
consideration under the applicable rating criteria of all 
additional evidence received from 1993 to the present time.  
Thus, the Board finds that the RO effectively considered the 
propriety of its initial evaluations under the applicable 
rating criteria in conjunction with the submission of 
additional evidence during the pendency of the appeal.  The 
Board considers this to be tantamount to a determination 
regarding the propriety of "staged ratings," and thus finds 
that remanding this case to the RO for further development on 
this matter would not produce a markedly different analysis 
on the RO's part, or give rise to markedly different 
arguments on the veteran's part.  Under the circumstances, 
the Board will proceed with adjudication of the veteran's 
claim on the merits.

The Board also notes that, where the disability at issue is 
of a musculoskeletal nature or origin, the VA may, in 
addition to applying the regular schedular criteria, consider 
granting a higher rating with consideration of functional 
impairment caused by pain, limited or excess movement, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown,       8 Vet. App. 202, 204-7 (1995).

In the instant case, the service medical records reveal that 
the injuries the veteran incurred as a result of a motorcycle 
accident in September 1991 included a laceration to the right 
knee that was severe enough to require exploration, 
irrigation and debridement, and surgical closure.  A March 
1992 Physical Evaluation Board report noted a diagnosis of 
right knee pain.  The record contains no separation 
examination report. 

Post-service, on VA examination of September 1992, the 
findings including well-healed laceration scars on the right 
knee which did not inhibit the veteran's full range of motion 
of that joint.       

In October 1992, the RO granted service connection for 
postoperative residuals of a right knee laceration, and 
assigned a noncompensable rating from August 6, 1992 under 
38 C.F.R. Part 4, Diagnostic Code 7805.  Since the initial 
grant of service connection, the veteran has asserted that 
the right knee disorder warrants a compensable rating.  At 
the June 1993 Board hearing on appeal, the veteran testified 
that the right knee laceration resulted in pain, weakness, 
popping, grinding, and giving-way of the knee.  Additionally, 
he stated that the there was no feeling on one side of the 
knee.  

A November 1993 record from CIGNA Healthcare of Arizona 
revealed that the veteran reported subjective complaints of 
weakness and an area of numbness on the right knee.  
Objective findings included full range of motion of both 
knees and gross stability of the joints, with a little bit of 
patellar laxity noted bilaterally.  

On VA examination of August 1994, there was a well-healed 
scar along the anteromedial aspect of the right knee, which 
had a normal range of motion, with crepitus and pain on both 
flexion and extension.  The impression was chondromalacia of 
both knees.  X-rays revealed no joint deformity, no signs of 
instability, normal mineralization, and no visible 
abnormalities in the femoral trochlear groove.   

On VA examination of June 1995, the examiner noted that the 
veteran had numbness in the scars on his knee, and he opined 
that the numbness was secondary to laceration of the small 
sensory skin nerves in the area of the wound. 

On VA examination of July 1995, the veteran reported a 
popping and grinding sensation in the right knee along with 
swelling, pain with squatting, and occasional giving-way 
while negotiating steps.  Current examination of the right 
knee revealed no effusion.  There were an anteromedial 
traumatic scar, stable collateral cruciate ligaments, 
negative Drawer, McMurray, and Lachman tests, and positive 
chondromalacia on the right.  Range of motion of the right 
knee was from 0 to 140 degrees.  X-rays of the right knee 
revealed intact osseous structures, no evidence of fracture 
or dislocation, smooth and adequately maintained articular 
surfaces in the joint spaces, and unremarkable soft tissue 
densities.  The impression was right knee chondromalacia 
patellae (patellofemoral syndrome).

On VA examination of March 1997, the veteran reported 
complaints of a limp and pain of the right lower extremity 
that was not seen daily, swelling about once a week, popping 
in the right knee, pain, a numb area at the top of the right 
knee cap region, and an occasional feeling of giving-way.  
Current examination revealed healed incisions from surgery 
and lacerations, a negative McMurray test, stable cruciate 
and collateral ligaments, normal gait, no tenderness to 
palpation about the right knee, no effusion, and no pain on 
passive motion of the patella  There was slight rubbing 
palpable below the patella on active flexion and extension of 
the knee, without any grinding or crepitation.  There was a 
small area of numbness about the anterior patellar region on 
the right, measuring about 1 to 1.5 inch in the widest 
diameter.  Active range of motion of the right knee was from 
0 degrees extension to 130-135 degrees flexion.  The examiner 
concluded that, aside from the healed lacerations and the 
small area of numbness, the physical examination of the right 
knee was essentially normal.  

July 1998 VA X-rays of the veteran's right knee joint, tibia, 
and fibula demonstrated slightly prominent tibial spines.  No 
evidence of fracture or other localizing signs of bone or 
soft tissue abnormality were observed.  The radiologist's 
impression was that the right knee joint, tibia and fibula 
appeared to be intact.  

In written argument dated in August 1999, the veteran's 
representative reported that the veteran's right knee scar 
was painful and tender, and that the normal act of walking 
caused the pant leg to rub on the scar, resulting in pain and 
discomfort.     

As noted above, the veteran's service-connected status 
postoperative laceration of the right knee is currently 
assigned a noncompensable rating under Diagnostic Code 7805.  
Under this provision, a scar may be rated based on the 
limitation of function of the body part affected.  

Review of the entire record reveals that the veteran has been 
diagnosed with right knee chondromalacia, and he has reported 
problems such as popping and grinding, pain on motion, and 
giving-way, but there is no objective evidence indicating 
that his service-connected postoperative residuals of a right 
knee laceration have ever caused instability, arthritic 
changes, or limitation of motion or function of that joint.  
To the contrary, objective findings on examinations since 
service have essentially been normal except for findings of 
chondromalacia, a painful scar, and an area of numbness near 
the laceration scar.  Since the veteran's postoperative 
residuals of a right knee laceration have not been shown to 
limit the function of the veteran's right knee, the Board 
finds that a compensable rating under Diagnostic Code 7805 is 
not warranted at any time since service connection was 
granted in 1992.  

The Board notes, however, that the veteran's service-
connected postoperative residuals of a right knee laceration 
may also be rated under Diagnostic Code 7804.  This provision 
allows for a 10 percent disability rating when the veteran's 
scar is superficial, tender, and painful on objective 
demonstration.  Review of the record shows that the veteran 
has consistently reported pain and numbness at the location 
of his laceration since the original rating action which 
granted service connection in October 1992.   As the 
objective evidence on file documents complaints of painful 
scarring about the right knee, the Board finds that the 
evidence supports the grant of a 10 percent rating for a 
painful scar as a postoperative residual of a right knee 
laceration under Diagnostic Code 7804, and the appeal is 
granted to this extent.

The Board has also considered rating the veteran's service-
connected right knee disorder under provisions that pertain 
to musculoskeletal problems, orthopedic impairment, and/or 
functional limitation of the right knee (as described in 
DeLuca).  Since his service-connected disorder has not been 
shown to produce any of these problems, consideration of his 
claim under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5260 and 5261 would not entitle 
him to a rating in excess of 10 percent.  In the absence of 
more significant clinical findings, to include objective 
evidence of greater functional loss of the right knee due to 
pain, the Board finds no basis for assignment of a rating in 
excess of 10 percent under any potentially applicable 
Diagnostic Code.

Since a 10 percent rating represents the maximum percentage 
disability rating available for a scar under Diagnostic Code 
7804 since the grant of service connection in 1992, there is 
no basis for "staged rating" pursuant to Fenderson.

As the degree of severity of the veteran's painful scar as a 
residual of a right knee laceration is most commensurate with 
a 10 percent rating, this is the rating that must be 
assigned.  See 38 C.F.R. § 4.7.  
 

ORDER

Service connection for a cervical spine disability (other 
than left TOS) is denied.  An initial 10 percent rating for a 
painful scar as a postoperative residual of a right knee 
laceration with chondromalacia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

A.  Service Connection for a Right Ankle Disability.

Service medical records document treatment for right ankle 
injuries in 1984 and in 1986, and that additional right ankle 
problems were noted in December 1991.  The veteran has 
asserted that he has a disorder of the right ankle due to 
these inservice sprains in the 1980's and additional injury 
from a motorcycle crash in 1991.

The Board notes that VA examinations since service have 
reported inconsistent findings regarding the veteran's right 
ankle.  In September 1992, a VA examiner reported that the 
veteran had a right ankle sprain in September 1986 with 
residual popping and grinding, but went on to say that he had 
full range of motion with no significant residual problems.  
On VA examination in August 1994, findings regarding the 
right ankle included pain and crepitus on flexion and 
extension, and the impression was residuals of right ankle 
sprain.  While these examinations appear to indicate that the 
veteran had some problems with his right ankle that could 
possibly be related to his inservice ankle injury, the 
conclusion on the most recent VA examination in March 1997 
was that the right ankle was within normal limits.   Closer 
appellate scrutiny of the March 1997 VA examination report 
discloses that the medical findings included range of motion 
test results showing that the veteran could only move his 
right ankle to 5 degrees on plantar flexion and to 35 degrees 
on dorsiflexion.  Since full range of motion of the ankle is 
to 20 degrees on plantar flexion and to 45 degrees on 
dorsiflexion (See 38 C.F.R. § 4.71, Plate II (1999)), it 
appears that the objective findings in March 1997 depict 
limitation of right ankle motion reflecting some ankle 
abnormality.  

With this conflicting medical evidence on file, the Board is 
unable to ascertain whether or not the veteran currently has 
right ankle disability as residuals of his inservice ankle 
injuries.  The Board thus finds that this case must be 
remanded to the RO to afford the veteran a VA examination to 
reconcile the conflicting medical evidence and to furnish a 
medical opinion as to the etiology of any current right ankle 
disorder.  The Court has stated that the VA is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.   See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Further medical evaluation of the veteran, one which 
takes into account the records of the veteran's prior medical 
history, is required in order to clarify the etiology of any 
current right ankle disability before an appellate decision 
can be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999).   

B.  The Propriety of the Initial 20 Percent Rating for Left 
TOS. 

At the outset, the Board notes that the veteran's claim for a 
higher rating is "well-grounded," meaning that the claim is 
at least "plausible...or capable of substantiation."  See 38 
U.S.C.A. § 5107(a); see also Proscelle, supra.  As will be 
explained below, the Board finds that all evidence that is 
relevant to this claim has not been fully developed, and that 
the VA's "duty to assist" is still not satisfied.  See 
Murphy, supra.

Historically, the Board notes that the veteran's 1991 
inservice motorcycle accident resulted in injuries including 
a probable cervical ligament strain, possible C-8 
radiculopathy bilaterally, and incidental ulnar compression 
at the left (minor) wrist. 

Following a September 1992 VA examination that found a mild 
loss of feeling and touch sensation in the left hand, the RO 
in October 1992 granted service connection for ulnar 
compression of the left wrist (claimed as possible C-8 
radiculopathy with loss of feeling in the left hand).  The 
disability was rated under Diagnostic Code 8516 (for 
incomplete paralysis of the ulnar nerve) and a noncompensable 
evaluation was assigned from August 6, 1992.

At the June 1993 Board hearing on appeal, the veteran 
testified that his symptoms included popping, grinding, and 
tightness on the right side of the neck when he looked to the 
left.  He further noted that he experienced a neck cramp 
occasionally, and that he sometimes had tingling, numbness, 
and a loss of touch sensation in the fingers, and cramping in 
the hand.  The veteran also indicated a tingling sensation 
from the left shoulder down to the hand, and that he had 
areas of pain and discomfort from the neck to the left 
shoulder, and from the left wrist to the fingers.

Private records from CIGNA Healthcare of Arizona reveal that 
in early 1994 the veteran had treatment, including physical 
therapy, for neck pain as well as for pain and numbness in 
the hand.  The impressions included carpal tunnel syndrome 
(CTS) and neck pain with radiculopathy.

On VA examination of August 1994, the veteran demonstrated 
the physical signs of cervical arthropathy which produced a 
radiculopathy of the 8th cervical root on the left side, with 
muscular weakness consisting of an inability to adduct, and 
some atrophy of the hypothenar eminence, as well as sensory 
complaints including tingling in the fingers.  X-rays were 
negative for any cervical spine disorder.  The examiner noted 
that the disability due to this disorder was mild to 
moderate.

On VA examination of April 1995, the examiner noted that the 
prior diagnosis of arthropathy was not supported by X-rays.  
Current findings related to the cervical spine included 
limited range of motion that was productive of pain in the 
neck, as well as radicular pains to the left shoulder and 
arm, mild paravertebral muscle spasm, and tenderness to 
palpation.  The veteran's strength and reflexes were intact 
throughout, except for some C-8 innervated muscles in the 
hand on the left.  The impression was residuals of cervical 
strain, with evidence for C-8 radiculopathy based on 
decreased strength of C-8 innervated hand muscles.        

Neuromuscular electrodiagnostic studies performed in June 
1995 found that the veteran had normal left median and ulnar 
nerve conduction velocities and wrist latencies, and normal 
left radial sensory latency, and the impression was that this 
was essentially normal electromyography, with no evidence of 
denervation or myopathy.   

On VA examination of June 1995, the veteran's symptoms 
included tingling in the hands, weakness in the left hand, 
and radicular symptoms in the left shoulder.  The examiner 
concluded that the veteran had residuals of a C-8 
radiculopathy which was demonstrated by some sensory findings 
in the hand, some weakness in the left hand, and polyphasics 
in the first dorsal interosseous, the abductor pollicis 
brevis, and the abductor digiti minimi.  The examiner noted 
that, while MRI studies of the cervical spine showed no 
significant disc disease, it was possible that the C-8 injury 
could have been a traction injury on the nerve root which was 
reportedly very common in motorcycle accidents, as there 
tended to be traction on the shoulder in one way or another 
if someone is sliding across the pavement.  On VA examination 
of July 1995, the impressions were left hand neuropathy by 
history, with no limitation of motion of the left wrist found 
on current examination. 

In an attempt to more accurately determine the nature and 
degree of severity of the veteran's service-connected 
disability manifested by symptoms of neck pain, left shoulder 
problems, and left hand neuropathy, the RO in August 1995 
changed the description of the veteran's service-connected 
"ulnar compression of the left wrist" to "C-8 
radiculopathy."  In so doing, the disability was rated 20 
percent disabling from August 6, 1992, the date of the 
initial grant of service connection under Diagnostic Code 
8512 (for incomplete paralysis of the lower radicular group).   

By decision of July 1996, the Board remanded this issue to 
the RO and specifically requested that a VA examiner identify 
which nerve(s) was involved in the veteran's left wrist and 
hand problems, and state for the record whether there was 
incomplete paralysis of the involved nerve(s), and whether 
any incomplete paralysis was mild, moderate, or severe.

Since the last Board Remand Order in 1996, the veteran has 
been afforded new VA examinations.  In March 1997, a VA 
examiner noted that there was no tenderness to palpation 
about the neck or shoulder girdle regions, and no muscle 
spasm.  Grip was normal in both hands, and sensory 
examination of the pin wheel was normal in the upper 
extremities.  Deep tendon reflexes were active and symmetric.  
Measured active range of motion of the cervical spine was to 
45 degrees on flexion, 70 degrees each on extension and on 
right/left lateral rotation, and 45 degrees on right/left 
lateral flexion.  The examiner reported that, while the 
veteran had subjective symptomatology in the neck and hands, 
physical examination of the cervical spine was essentially 
within normal limits.  Objective tests including MRI and 
several other electrical studies showed no objective 
abnormalities.    

On VA neurological examination of April 1997, the veteran 
reported numbness and tingling in the fingers of both hands 
which was not constant or related to position or effort.  He 
also complained of some weakness bilaterally in both arms, 
but no loss of muscle bulk.  He gave a history of radicular 
pain from the neck down the arms.  On examination, grip 
strength was 41 kilos on the left and 40 kilos on the right.  
Stretch reflexes were quite brisk and graded 3+ 
symmetrically.  No sensory loss was encountered in the hands 
or fingers.  Adson's maneuver bilaterally in diverse 
positions with the arms extended and the neck backward 
produced paresthesias similar to the veteran's complaints 
after about 30 seconds.  Range of motion of the cervical 
spine was normal actively and passively.  Rotation to the 
right with extension produced some tingling pain radiating 
from the cervical area to the right temporal, probably the 
result of occipital nerve stretch.  In summary, the veteran 
showed no definite evidence of cervical disease, but it was 
felt that he might have a TOS of non-neurogenic nature, 
although there was no atrophy of the thenar eminences.  
Confirmation of this possibility awaited nerve conduction 
studies.  The final diagnosis included possible TOS 
bilaterally. 

Comments and impressions on neuromuscular testing of the 
upper extremities in January and April 1997 included normal 
bilateral median and ulnar nerve conduction velocities and 
wrist latencies, and normal bilateral radial sensory distal 
latencies, and the conclusion was normal electromyography.

A subsequent April 1997 report of vascular lab studies 
performed for TOS indicated that the veteran had diminution 
of pulses when he was positioned, as compared to the 
baseline.  It was noted that the symptoms were somewhat 
suggestive of bilateral TOS.  Follow-up VA outpatient 
treatment records of April 1997 noted the veteran's  
complaints of severe neck pain and spasms, as well as 
numbness and paresthesias of both arms.  The assessment 
included cervical trapezius myositis and muscle contraction 
cephalalgia.  A July 1997 physical therapy record showed a 
diagnosis of cervical trapezius myositis.  Suspected TOS was 
diagnosed in records dated from August to September 1997. 

In light of the new findings since the most recent VA 
examinations, the RO in  November 1997 again changed the 
description of the "C-8 radiculopathy" to  "TOS," with the 
20 percent rating remaining in effect.

After review of all the medical evidence on file, the Board 
finds that the veteran's service-connected disorder has been 
variously diagnosed as ulnar compression in the left wrist, 
C-8 radiculopathy, carpal tunnel syndrome, TOS, cervical 
trapezius myositis, and muscle contraction cephalalgia.  
While the diagnosis of the veteran's disorder has changed 
over the years, the disability and its symptoms have remained 
relatively constant.  The veteran's service-connected 
disability has essentially been manifested by symptomatology 
including pain and tightness in the neck, pain radiating down 
the left shoulder, and pain, weakness, tingling and numbness 
in the left hand that causes a loss of feeling and a reduced 
range of motion in the fingers of the left hand.  

This symptomatology, currently identified as TOS, is now 
rated as 20 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8512 (1999) (as analogous to mild paralysis 
of the lower radicular group of the peripheral nerves in the 
minor extremity).  Under this provision, severe incomplete 
paralysis of the lower radicular group of peripheral nerves 
will be rated as 40 percent disabling in the minor upper 
extremity.  Moderate incomplete paralysis will be rated as 30 
percent disabling in the minor upper extremity.  Mild 
incomplete paralysis of either upper extremity will be rated 
as 20 percent disabling.  

In attempting to determine whether a rating in excess of 20 
percent is warranted, the Board notes that the medical 
evidence of record does not include any characterization of 
the degree of severity of the veteran's disability.  While 
the July 1996 Board Remand Order specifically requested a 
medical opinion as to whether the veteran's symptoms were 
mild, moderate, or severe, no such medical comments were made 
on subsequent medical examinations performed in April 1997.  
As such, the Board finds that a new VA examination is 
necessary in order to provide the VA with medical evidence 
that will allow for proper rating of the veteran's disorder.

The Board notes that, at the time of the last Board Remand 
Order, the veteran's disorder was thought to be "C-8 
radiculopathy" resulting in a problem with a nerve in the 
veteran's hand.  Neuromuscular electrodiagnostic tests 
performed pursuant to the Remand Order, however, disclosed 
that the radial, ulnar, and medial nerves were essentially 
normal.  While the veteran's disorder is currently identified 
as "TOS," it appears that his symptoms may most accurately 
be rated analogous to Diagnostic Code 8512.  In order to so 
rate the service-connected disability, the Board finds that 
additional medical assessment of the degree of severity of 
the veteran's disorder is necessary prior to an appellate 
decision in this case.         

The Board finds that the RO should return the claims folder 
to the April 1997 VA examiner, if available, for a new 
examination and a supplemental opinion consistent with the 
Board's comments, above.  If that examiner is unavailable, 
the veteran should be examined by another VA neurologist, who 
should furnish answers to the questions specifically posed by 
the Board in indented paragraph 3, pages 11 and 12, of the 
July 26, 1996 Board Remand Order, with consideration given to 
the points raised herein.  In addition, the examiner should 
make an assessment of the current degree of severity of the 
veteran's service-connected TOS.

The Court has specifically mandated that a Remand Order by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the Remand Order.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Court has indicated, moreover, that if 
the Board proceeds with final disposition of an appeal, and 
the Remand Orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1. After obtaining authorization from the 
veteran with respect to non-VA medical 
records, the RO should obtain any 
relevant outstanding VA and non-VA 
treatment records pertaining to his 
right ankle and to the symptoms of his 
service-connected disorder currently 
identified as TOS.  The aid of the 
veteran and his representative in 
securing such records should be 
enlisted, as needed.  If any such 
records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims folder.

2. The RO should afford the veteran a VA 
orthopedic examination to determine 
the nature, degree of severity, and 
etiology of all orthopedic disorders 
affecting the right ankle.  It is 
imperative that the physician 
designated to examine the veteran 
reviews the evidence in his claims 
folder, including findings noted on 
prior VA examinations, and that he be 
given a complete copy of this Remand 
Order.  All necessary tests and 
clinical studies should be 
accomplished, and all clinical 
findings should be reported in detail.  
The examiner is further requested to 
review the service medical records and 
all pertinent post-service medical 
records, and render an opinion for the 
record as to whether it is at least as 
likely as not that any currently-
diagnosed right ankle disability is 
etiologically related to the right 
ankle complaints and findings noted in 
service.  In his examination report, 
the physician should set forth the 
complete rationale underlying any 
conclusions drawn and opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

3. The RO should afford the veteran a VA 
neurological examination by the same 
physician who examined him in April 
1997, if available, to determine the 
current degree of severity of his 
service-connected TOS.   It is 
imperative that the physician who is 
designated to examine the veteran 
review the evidence in his claims 
folder, including a complete copy of 
this Remand Order and a copy of pages 
11 and 12 of the Board's July 26, 1996 
Remand Order, and address the points 
raised herein, to include furnishing 
answers to the questions posed by the 
Board in indented paragraph 3 on pages 
11 and 12 of the July 26, 1996 Remand 
Order.  To the extent possible, the 
examiner should review the applicable 
rating criteria provided above and 
discuss the veteran's symptomatology 
in analogous terms, if applicable.  
The report of the examination should 
reflect consideration of the veteran's 
pertinent medical history.  All 
indicated tests must be completed and 
the findings reported in detail.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn and comments and opinions 
expressed, and should, if necessary, 
cite to specific evidence in the 
record.

4. Thereafter, the RO must review the 
above examination reports to determine 
if they are fully in compliance with 
this Remand Order.  If deficient in 
any manner, they should be returned, 
along with the claims folder, for 
immediate corrective action.  See 38 
C.F.R. § 4.2.

5. After completion of the above 
development and undertaking any 
additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for a right ankle 
disability and the issue of the 
propriety of the initial 20 percent 
rating for left TOS on the basis of 
all pertinent evidence of record, and 
all applicable laws, regulations, and 
Court case law.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns 
that are noted in this Remand Order.

6. If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
appropriate SSOC and given an 
opportunity to submit written or other 
argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

7. The RO should issue the veteran an SOC 
pursuant to 38 U.S.C.A. § 7105 (West 
1991) with respect to the issue of 
whether the veteran is eligible for 
vocational rehabilitation training 
under the provisions of Chapter 31, 
Title 38, U.S. Code, and afford him an 
opportunity to file a Substantive 
Appeal. 

The purpose of this REMAND is to ensure due process and to 
accomplish additional adjudication, and the Board intimates 
no opinion as to the ultimate disposition of the veteran's 
appeals.  The veteran need take no action until otherwise 
notified; he may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals


 



